DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered. 
	4.	This notice of allowance is in response to applicant’s claim amendments/arguments with RCE filed on July 14, 2022. Claims 1-15 are pending.

Response to Arguments
5.	Applicant’s arguments, see pp. 6-13 in remarks, filed July 14, 2022, regarding prior art teaching have been fully considered and are persuasive. For example, applicant argues, “Le Saint does not appear to teach generating a rotating identifier by encrypting the unique identifier. More specifically, per the specification, e.g., paragraph 32, the unique ID identifies a specific wireless device and is unique per wireless device. It is such a unique ID that must be shown to be generated into a rotating identifier by being encrypted per the claim language. Furthermore, this is accomplished, per paragraph 48 of the specification, by combining the unique ID 235 with the identity encryption key 326 to derive the encrypted rotating ID 235'. The identity encryption key 326 is developed, as also described in paragraph 48, by applying the KDF 323 derived from the nonce 237 and the identity (group) key 322, and then in turn deriving the identity encryption key 326 from the derived KDF 323 and the formatted nonce 237 derived from the counter block. As explained in paragraph 40 of the specification, the identity key 322 is shared by all wireless devices 110 with the same group ID 236, and is used for encryption of the unique ID 235… Again, lest it should be argued in a subsequent Office Action that Applicants are arguing for something not recited in the claims, it should be appreciated that the terms of the claim are specifically defined in the specification, that Applicants are deemed to be acting as their own lexicographer, and hence the definitions from the specification apply to the claims.” 
Examiner agrees with the applicant and acknowledges the special definition of claimed rotating identifier provided by the specification because MPEP 2111.01(IV)(A) dictates that an applicant is entitled to be their own lexicographer. Moreover, when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013). Thus, the prior arts on the record do not teach generating a rotating identifier by encrypting the unique identifier as claimed in light of the specification.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-15 are allowed over prior art of record.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments in pp. 6-13 of remarks, filed July 14, 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
The prior arts do not teach generating a rotating identifier by encrypting the unique identifier as claimed in light of the specification.
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 8, and 15 with proper motivation before the effective filing date of the claimed invention.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
US 2018/0189528 A1 (Hanis et al.): [0021] The ledger can then determine for a given serial numbered tag if the nonce value that was provided in the ledger update request was the expected nonce value by comparing that nonce value to the one stored in the blockchain. Also, such a value could only be obtained from the tag itself. If the nonce value is found to be valid, the ledger will update its next expected nonce value reference with the new nonce provided. This permits the next update request to go through the same validation. In order to protect against fraudulent absent-observation ledger updates, the two-factor identification mechanism for tag identification reduces the chances of fraud. In this case, a tag is successfully reference-able to the ledger using two pieces of information including an assigned asset tag serial ID and a rotating identification key (nonce). The nonce is used to provide ‘originality’ to a given ledger request against replay attacks and confederate systems attempting to record tag observations by knowing only the tag serial number.
US 2019/0204403 A1 (Booij et al.): [0047] Identifier management center 210 includes random number generator 211, seed value 212, and pre-defined sequence table 213. Identifier management center 210 stores and manages the rotating identifiers and transmits requisite information to acoustic transmitting device 104 and mobile device 106. In an alternate embodiment, identifier management center 210 exists in a distributed architecture across acoustic transmitting device 104 and mobile device 106. Identifier management center 210 communicates to devices in location determination system 100 using radio frequencies or through a standard wireless or wired protocol (e.g., Bluetooth, WLAN, etc.). Such communication can be encrypted using industry standard methods such as public/private key encryption. Identifier management center 210 tracks the identifiers that are associated with each acoustic transmitting device 104, and valid at particular time periods. Identifier management center 210 may further track seeds for random number generators, random number generation algorithms, timestamps associated with time periods, time slots for transmission of identifiers, and relationships between entities in location determination system 100. [0049] In embodiments, seed value 212 may be used for the random number generation, and would be known among acoustic transmitting device 104 and mobile device 106. Thus, all members of rotating identifier system 200 can possess coordinated, time-synchronized random number generation systems. In an alternate embodiment, random number generator 211 resides in remove processing server 108 and is shared between rotating identifier system 200, acoustic transmitting device 104, and mobile device 106.
US 2019/0387401 A1 (Liao et al.) 	 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438